08/06/2019Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0292261 A1) in view of Zhang (US 2017/0005500 A1).
	Regarding claim 1, Wang teaches an apparatus for verifying electrical connectivity between a first device and a second device (Abstract, “the controlling module is configured to determine whether the charging gun is connected with a peripheral device to be charged”), the apparatus comprising: a signal generator configured to generate a first signal having a voltage waveform, under control of a processor (Para. [0036], “sending unit 240 is configured to send a first message periodically to the peripheral device”, i.e. generating a first signal; see also Fig. 3; ); a second device connector configured to transmit the first signal to the second device (Para. [0036], “sending unit 240 is configured to send a first message periodically to the peripheral device”) and receive a second signal output from the second device in response to the first signal (Para. [0036], “receiving unit 260 is configured to receive a first report from the peripheral device”); a processor connector configured to transmit the first and second signals to the processor (see Fig. 3, i.e. receiving unit 260 is connected to control unit 270; Para. [0036], “control unit 270 is configured to determine whether receiving unit 260 receives the first report” i.e. receives the signal from receiving unit 260); wherein the processor is configured to verify the electrical connectivity between the first and second devices based on the first and second signals received through the processor connector (Para. [0037], “when control unit 270 determines that receiving unit 260 has received the first report after sending unit 240 is stopped from sending the first message after the first time period, control unit 270 may indicate that the connection between charging device 20 and the peripheral device is normal”).
	Wang does not explicitly teach wherein a current controller is configured to control a magnitude of current such that the first signal has a given current value.
	Zhang teaches a current controller configured to control a magnitude of current such that a signal has a given current value (Para. [0041], “if the current value detected is not equal to the preset current values, the second controller 7 sends the calibration instruction to the adjusting circuit 3, and the adjusting circuit 3 re-adjusts … such that it ensures that the current value of the re-adjusted power signal is equal to the preset current value”; see also Fig. 1).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for verifying electrical connection of Wang with the current correction of Zhang. Such a combination would advantageously allow the apparatus of Wang to send signals at preset current values to avoid damaging itself or the second device (in the case of too much current) and to avoid sending weak and indistinct signals (in the case of not enough current).
	Regarding claim 2, Wang and Zhang teach the apparatus of claim 1. Wang further teaches wherein the processor is configured to determine that the electrical connectivity between the first and second devices is verified in response to the first and second signals received through the processor connector corresponding to each other (Para. [0011], “sending a first request to the charging gun; waiting for a first message; and determining that the charging gun is connected to the peripheral device after receiving the first message” i.e. when the first request (first signal) and first message (second signal) correspond to each other).
	Regarding claim 6, Wang and Zhang teach the apparatus of claim 1. Wang further teaches wherein the second device connector comprises: a signal transmission unit configured to transmit the first signal to the second device (Para. [0036], “sending unit 240 is configured to send a first message periodically to the peripheral device. Timing unit 250 is configured to stop sending unit 240 from sending the first message after a first time period”; see also Fig. 3); and a signal acquisition unit configured to acquire the second signal from the second device (Para. [0036], “receiving unit 260 is configured to receive a first report from the peripheral device”; see also Fig. 3), wherein the second device is configured to form a first closed circuit having the signal transmission unit and the signal acquisition unit as a start point and an end point, respectively (See Fig. 3; connection confirming unit 111 and receiving unit 112 form a closed circuit with peripheral device as described in para. [0035]-[0036]), wherein the first signal is enabled to be transmitted through a second closed circuit in which the signal generator, the signal transmission unit, the first closed circuit, the signal acquisition unit, and the current controller are connected in series to each other (See Fig. 3; control unit 270 (i.e. signal generator); sending unit 240 (i.e. signal transmission unit); sending unit 240, timing unit 250 and receiving unit 260 (i.e. first closed circuit, along with the peripheral device, which para. [0036] notes is not shown); receiving unit 260 (i.e. signal acquisition unit); Fig. 3 depicts all these components connected in series).
	Wang does not explicitly teach wherein a current controller is connected in series to the other components. 
	Zhang teaches a current controller configured to control a magnitude of current such that a signal has a given current value (Para. [0041], “if the current value detected is not equal to the preset current values, the second controller 7 sends the calibration instruction to the adjusting circuit 3, and the adjusting circuit 3 re-adjusts … such that it ensures that the current value of the re-adjusted power signal is equal to the preset current value”; see also Fig. 1).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for verifying electrical connection of Wang with the current correction of Zhang. Such a combination in series would advantageously allow the apparatus of Wang to process signals at preset current values to avoid damaging itself (in the case of too much current) and to adjust weak or indistinct signals to be more easily read (in the case of not enough current).
	Regarding claim 7, Wang and Zhang teach the apparatus of claim 6. 
	Wang does not explicitly teach a current controller.
	Zhang teaches a current controller configured to control a magnitude of current through a circuit such that a signal has a given current value (Para. [0041], “if the current value detected is not equal to the preset current values, the second controller 7 sends the calibration instruction to the adjusting circuit 3, and the adjusting circuit 3 re-adjusts … such that it ensures that the current value of the re-adjusted power signal is equal to the preset current value”; see also Fig. 1) in response to a signal being transmitted through that circuit (Para. [0041], “current detection circuit 3 detects the current value of the power signal … in real time … and then sends the current value detected to the second controller 7 in real time … the adjusting circuit 3 re-adjusts the voltage of the original power signal and output the re-adjusted power signal”).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for verifying electrical connection of Wang with the current correction of Zhang. Enabling the apparatus to adjust the current of the second circuit in response to the first signal being transmitted through it would advantageously prevent the circuit being damaged by large current values of the first signal.
	Regarding claim 8, neither Wang nor Zhang explicitly teach wherein the given current value is greater than a current value caused by noise in response to the first signal being transmitted through the second closed circuit. 
	However, it is well known in the art that it is desirable for signals to be distinguishable from noise and therefore setting the given current value such that it is greater than a current value caused by noise would be obvious and desirable to a person having ordinary skill in the art. Official notice is taken.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang and further in view of Tian (US 2013/0006418 A1).
	Regarding claim 3, Wang and Zhang teach the apparatus of claim 2. Neither Wang nor Zhang explicitly teach wherein the first signal is a square-wave signal with a given period, nor where the processor is configured to determine that the electrical connectivity between the first and second devices is verified in response to the second signal being a square-wave signal having the given period.
	Tian teaches a first square-wave signal with a given period (Para. [0007], “the predetermined detection signal and the predetermined feedback signal are square wave signals and have the same period”) and wherein the processor is configured to determine that the electrical connectivity between the first and second devices (Abstract, “a robot and a station”; see also Fig. 1) is verified in response to the second signal being a square-wave signal having the given period (Abstract, “when the signal receiving module receives a predetermined feedback signal corresponding to the predetermined detection signal, the robot control unit verifies that the docking (i.e. electrical connectivity) … has succeeded).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wang and Zhang with the signal protocols of Tian. Such a combination would advantageously enable the apparatus to easily verify the state of connection by comparing simple signals rather than a more complex feedback signal protocol. 
	Regarding claim 4, Wang and Zhang teach the apparatus of claim 1. Neither Wang nor Zhang explicitly teach wherein the first signal is at least one of a square-wave signal having a given period and a linear signal having only a power supply voltage, nor wherein the processor is configured to determine that the first and second devices are in one of a state in which the first and second devices are electrically opened and a state in which the second device is shorted to ground in response to the second signal being a linear signal having only a ground voltage.
	Tian teaches wherein the first signal is a square-wave signal having a given period (Para. [0007], “the predetermined detection signal and the predetermined feedback signal are square wave signals and have the same period”). However, Tian does not explicitly teach wherein and the processor is configured to determine that the first and second devices are in one of a state in which the first and second devices are electrically opened and a state in which the second device is shorted to ground in response to the second signal being a linear signal having only a ground voltage.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wang and Zhang with the signal protocols of Tian. Such a combination would advantageously enable the apparatus to easily verify the state of connection by comparing simple signals rather than a more complex feedback signal protocol.
	Furthermore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to appreciate that a second signal being a linear signal having only a ground voltage indicates either an open circuit (i.e. the first and second devices are electrically opened) or that the second device is shorted to ground. Official notice is taken.
	Regarding claim 5, Wang and Zhang teach the apparatus of claim 1. Neither Wang nor Zhang explicitly teach wherein the first signal is a square-wave signal having a given period, and the processor is configured to determine that the second device is shorted to a power supply in response to the second signal being a linear signal having only a power supply voltage.
	Tian teaches wherein the first signal is a square-wave signal having a given period (Para. [0007], “the predetermined detection signal and the predetermined feedback signal are square wave signals and have the same period”). However, Tian does not explicitly teach wherein the processor is configured to determine that the second device is shorted to a power supply in response to the second signal being a linear signal having only a power supply voltage.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wang and Zhang with the signal protocols of Tian. Such a combination would advantageously enable the apparatus to easily verify the state of connection by comparing simple signals rather than a more complex feedback signal protocol.
	Furthermore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to appreciate that a second signal being a linear signal having only a power supply voltage indicates that the second device is shorted to a power supply. Official notice is taken. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang and further in view of King (US 2017/0317513 A1).
	Regarding claim 9, Wang and Zhang teach the apparatus of claim 1. Wang further teaches wherein the second device is an electronic device configured to be driven by the battery pack (Abstract, “controlling the power module to convert AC electricity to DC electricity to charge the peripheral device” (i.e. an electronic device)) and wherein the apparatus is connected in series to the second device through the second device connector (Para. [0029], “charging gun 110 is connected with a peripheral device”; Fig. 3 and para. [0035]-[0036] “charging gun 210 is connected with the peripheral device … receiving unit 260 is configured to receive a first report from the peripheral device” thereby connecting charging gun 110 and the peripheral device in series).
	Neither Wang nor Zhang explicitly teach wherein the first device is a battery pack, nor wherein the apparatus is connected in parallel to the first device.
	King teaches wherein the measuring apparatus is connected in parallel with the first device (Para. [0020] and Fig. 3, detection circuit 240 is structured in parallel with output terminals 221a-c and 235a-c i.e. a first device being the external power source). However, King does not explicitly teach wherein the first device is a battery pack. 
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wang and Zhang with the parallel first device connection of King, as a parallel connection would allow the apparatus to be attached to the first device without requiring its disconnection from the second device.
	 Furthermore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to appreciate that the first device could be a battery pack, as the use of battery packs to drive electronic devices is well known in the art. Official notice is taken.
	Regarding claim 10, Wang, Zhang, and King teach the apparatus of claim 9. Neither Wang nor Zhang explicitly teach wherein, before the first device is connected to the second device, the apparatus is connected in series to the second device through the second device connector and is configured to verify the electrical connectivity between the first and second devices.
	King teaches wherein, before the first device is connected to the second device, the apparatus is connected in series to the second device through the second device connector and is configured to verify the electrical connectivity between the first and second devices (Fig. 1, first device 101 and second device 130 are not yet connected and the apparatus (isolation device 110 and electric vehicle charger 121/131) is connected to the second device 130. See also para. [0008], “an onboard battery charger connected to a power supply by a cord that is electrically dead until it is plugged into the onboard battery charger” i.e. an electrically dead cord state is indicative of a disconnect between the first and second devices, thereby verifying they are not electrically connected) .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L RUDE whose telephone number is (571)272-6333. The examiner can normally be reached M-F 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN LAWRENCE RUDE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859